I cannot concur with the majority that the lower court erred in accepting this defendant's guilty plea. As in all such cases this court must carefully review the facts and circumstances surrounding the trial court's acceptance of a guilty plea to determine if prejudicial error has occurred. *Page 100 
This is an appeal from case No. CR-8076, in which the defendant was charged with two counts of armed robbery. The record shows that on December 26, 1973, a jury found defendant not guilty as to the first count, but that the jury reported that it was unable to reach a verdict as to the second count and was discharged. On that same date the court returned the case to the trial list for the January, 1974 term.
Thereafter, on January 7, 1974, the court permitted the defendant to withdraw his former not guilty plea to armed robbery and enter a guilty plea to the lesser included offense of felonious assault, R. C. 2903.11(A)(2).
The record shows that at his arraignment on May 17, 1973, through his trial which resulted in a not guilty verdict as to the first count of armed robbery, and finally at his change-of-plea proceeding on January 7, 1974, the defendant was represented by Frank Azzarello, Esq., a criminal defense attorney of many years' experience. The transcript shows the following exchange between the court and the defendant:
"Mr. Azzarello: At this time, your Honor, on behalf of William Arthur Buchanan, we will enter a plea to the amended indictment as stated by the Prosecutor of guilty.
"The Court: Mr. Buchanan, you have heard the statements made by the Prosecutor and also the statement made by your attorney in this case, and the Court would like to say this to you. It is your own will that you withdraw your plea of not guilty and enter a plea of guilty to the amended indictment that is placed against you here?
"You can still proceed for trial before a jury and have the jury determine the issues in this case. You understand your lawyer would have the right to cross-examine your accusers.
"You would have the right to subpoena witnesses in your behalf, to testify in your behalf and in your defense in this case, and you would leave it up to the jury of twelve men and women as to whether you were guilty or innocent of the former charge, or even of this charge now placed against you. *Page 101 
"Mr. Buchanan: Yes, sir.
"The Court: Do you understand? Your lawyer has explained all that to you?
"Mr. Buchanan: Yes, sir.
"The Court: And you understand it?
"Mr. Buchanan: Yes, sir.
"The Court: And you understand it?
"Mr. Buchanan: Yes, sir.
"The Court: Very well. You could also enter a plea of no contest, or you could also waive the jury and have the matter tried directly to the Court.
"You understand that, too? If you tried it to the Court, you would have the same right to subpoena witnesses in your own behalf, and your lawyer would have the right, at the same time, to cross-examine witnesses of your accusers.
"You understand all that?
"Mr. Buchanan: Yes, sir.
"The Court: Has there been any promises made to you in order to get you to change your plea from what it was?
"Mr. Buchanan: No, sir.
"The Court: Very well."
"* * *
"The Court: Mr. Buchanan, let me ask you this. As I understood, your attorney would make a statement that you would enter a plea of guilty to the amended charge placed against you. Does that meet with your approval?
"Mr. Buchanan: Yes, sir.
"The Court: Very well. And you understand this is a case of a felony where, if you plead guilty, or are found guilty, you can be sentenced to a penal institution if the Court so decides to do that? It is a crime known as a felony?
"Mr. Buchanan: Yes, sir.
"The Court: You understand that?
"Mr. Buchanan: Yes, sir.
"The Court: All right. Very well. What is your plea, then, on this case?
"Mr. Buchanan: Guilty, sir.
"The Court: Very well."
The court, in addressing the defendant, failed to explicitly *Page 102 
inform him and determine whether he understood that he was waiving his right "to require the state to prove his guilt beyond a reasonable doubt at a trial at which he cannot be compelled to testify against himself." Criminal Rule 11(C)(2)(c). I do, however, dispute the majority's conclusion that under the facts and circumstances surrounding this case that such failure constituted prejudicial and reversible error, voiding the plea.
The issue for review is whether this defendant's plea was knowingly and intelligently made, or more specifically whether this defendant knew when he entered his guilty plea that he waived his right to have the state prove his guilt beyond a reasonable doubt at a trial at which he could not be compelled to testify against himself.
The controlling and most recent authority on this issue isState v. Griffey (1973), 35 Ohio St. 2d 101. Justice J. J. P. Corrigan writing for a unanimous court in Griffey contrasted that case with the facts and circumstances in Boykin v.Alabama (1969), 395 U.S. 238, where he noted putting theGriffey "case in proper perspective," that Boykin had no criminal record, pleaded guilty at his arraignment, was not addressed by the court, and was sentenced by a jury (under Alabama procedure) to death on all five armed robbery counts in an atmosphere of great local uproar, 35 Ohio St. 2d at 105-106. On the other hand, Griffey was a seasoned defendant who was represented by competent trial counsel, benefited by a plea bargaining process which culminated in a colloquy between Griffey and a "careful trial judge" which showed "the solicitude of the court for the defendant's constitutional rights."35 Ohio St.2d at 106-108.
Justice Corrigan remarked that a reviewing court looks "to the substance and not the mere form of the record."35 Ohio St. 2d at 108. While Justice Corrigan in dictum prospectively charged "the trial judges of Ohio that, in connection with the acceptance of a plea of guilty to a felony, Rule 11 of the Ohio Rules of Criminal Procedure, effective July 1, 1973, must be scrupulously adhered to . . .," the rationale of theGriffey holding is embodied in the following comment: *Page 103 
"* * * It should be observed at this point that the trial court is not engaged in a scholastic exercise but in the practical administration of justice. Both the prosecution and the defense in this case are entitled to fair and impartial treatment. The path to a conviction of the defendant, by trial or by the acceptance of a plea of guilty, was not intended to be an obstacle course; justice is not a game * * *."35 Ohio St. 2d at 109.
Mr. Buchanan was, like Griffey, a seasoned defendant and on probation at the time of his change of plea:
"The Court: Mr. Buchanan, in looking over your record you have to admit that you do not have a very good record to present to the Court here.
"Mr. Buchanan: No.
"The Court: You have been arrested a good many times. You are on probation at this particular time, accused of burglary and larceny, burglary and larceny, probation violation, petty larceny, petty larceny, larceny, grand larceny.
"* * *
"The Court: You have here armed robbery, back here in 1962.
"Mr. Buchanan: It was unarmed robbery.
"The Court: Unarmed robbery. You were down to the Ohio Penitentiary at that time?
"Mr. Buchanan: Yes, sir. I admitted that on the stand."
In the instant case Mr. Buchanan had just emerged from a trial before the same judge, at which he was represented by Mr. Azzarello and at which the state failed to prove his guilt beyond a reasonable doubt. The record affirmatively shows these facts. I therefore cannot agree that under these circumstances, this defendant entered his guilty plea without the knowledge that he was waiving his right to again require the state to prove his guilt beyond a reasonable doubt at a trial at which he could not be compelled to testify against himself, when he had just emerged from such a proceeding before the same court and represented by the same competent counsel. This is affirmatively established by the record in case No. CR-8076, was known to *Page 104 
the court, and was understood by the defendant. The contrary conclusion arrived at by the majority effectively reduces the application of Criminal Rule 11 to a rigid, formal, scholastic exercise by the trial court judge, which by legical extension might evolve into a procedure not unlike the judicially mandated reading of Miranda warnings by arresting officers. Neither theGriffey holding nor the authorities cited therein command so technical an adherence to Criminal Rule 11. I therefore see no prejudicial error to this defendant's constitutional rights.
There is, finally, the consideration of ultimate fairness and justice to both parties in a criminal prosecution. Again as Justice Corrigan remarked in Griffey:
"* * * [A] man's liberty may be taken from him only when his guilt is established beyond a reasonable doubt, by trial or plea of guilty, and even then only when this is done without violating his constitutional rights. In that constitutional process, it is equally important that the trial judge, in the acceptance of a guilty plea in a criminal case, exercise the utmost solicitude for the rights of the victim of such criminality as that of Griffey's, and certainly for the rights of other citizens to be protected from his criminal proclivities in the future. It is also of primal importance that Griffey be suitably punished for his lawlessness; that an effort be made to rehabilitate him; and that other potential offenders be deterred from engaging in such criminal conduct by the court's handling of the instant case." 35 Ohio St. 2d at 109.
For these reasons I would affirm and therefore must respectfully dissent from the opinion of the court. *Page 105